Citation Nr: 1521019	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  09-28 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the right hand/wrist.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a right knee disability.  


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active military service from March 2006 to May 2006.  Her net active service was 2 months and 26 days.  The separation code is JFC, which signifies "enlisted/reenlisted/extended/inducted in error/Erroneous Enlistment or Induction."  The narrative reason for separation on the DD Form 214 states "erroneous entry-other."  Character of service is stated to be "uncharacterized."  Service records indicate that the Veteran's discharge is an entry level separation.  Uncharacterized entry-level separations are considered to be under conditions other than dishonorable.  See 38 C.F.R. § 3.12(k) (2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal following an October 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's residence, jurisdiction of her appeal remains with the RO in Montgomery, Alabama.  

In her VA Form 9 (Appeal to Board of Veterans' Appeals), dated in August 2009, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  In a February 2012 letter, the RO notified the Veteran that she was scheduled for an April 2012 hearing before a VLJ at the RO.  The hearing notification was not returned by the U.S. Postal Service as undeliverable, and the Veteran failed to report for the scheduled hearing and has not requested the hearing be rescheduled.  As such, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  

This matter was remanded to the agency of original jurisdiction for additional development including additional VA examinations in August 2012.  As will be discussed below, the Veteran failed to report for the scheduled examinations without explanation or attempt to reschedule.  The Board concludes that all reasonable efforts have been undertaken to comply with the August 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  The Veteran's claims have been returned to the Board.

FINDINGS OF FACT

1.  The Veteran sought medical treatment for a right hand and right knee injury in service in March 2006 after a fall in the shower; she was treated for pain and tenderness in the right hand and knee, a contusion was assessed, and she was returned to full duty on May 2, 2006.  

2.  The evidence of record makes it less likely than not that the Veteran's current right hand and wrist disabilities to include right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome are related to disease or injury or other event in active service. 

3.  The evidence of record makes it less likely than not that the Veteran's current low back disability to include lumbosacral strain is related to disease or injury or other event in active service.

4.  The Veteran does not have a current right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for right hand and wrist disabilities to include right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

2.  The criteria for the establishment of service connection for a low back disability to include lumbosacral strain are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

3.  The criteria for the establishment of service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claims.  The RO provided a notice letter to the Veteran in January 2007, prior to the initial adjudication of the claims.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims being decided herein and that the duty to assist requirements have been satisfied.  Service treatment records and personnel records are associated with the claims file.  Private medical records have been obtained.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  The Veteran was also offered the opportunity to testify at a hearing before the Board, but she failed to report to the hearing with no explanation.  

VA provided a VA examination in August 2007.  An additional VA examination was requested in order to obtain medical evidence of the nature and etiology of the claimed disabilities.  See the August 2012 Board remand.  The VA examinations were scheduled in February 2015, but the Veteran failed to report to the examinations without explanation.  

Under the applicable criteria, when entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2014). 

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he or she cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is also well established that it is the claimant's responsibility to keep VA advised of his or her whereabouts in order to facilitate the development and adjudication of the claim.  If he or she did not do so, "there is no burden on the part of the VA to turn up heaven and earth to find [the claimant]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Here, the Veteran, without good cause, failed to report to the scheduled examinations, and she has also not kept VA apprised of her current address.  Thus, despite VA's efforts to assist the Veteran in substantiating her claims, the Veteran's failure to cooperate has effectively thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance.  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

2.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The showing of "chronic" disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The benefit of the doubt rule provides that the Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the Veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Analysis 

As noted, the Veteran was scheduled for VA examinations in February 2015 in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran failed to report to the examinations without explanation.  Under the applicable criteria, when entitlement to a benefit based on an original claim for service connection cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, or re-examination, the claim shall be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2014). 

"[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran, without good cause, failed to report to the scheduled examinations.  Thus, despite VA's efforts to assist the Veteran in substantiating her claims, the Veteran's failure to cooperate and report to the examinations has effectively thwarted VA's efforts.  Without additional assistance from the Veteran, VA is unable to provide any additional assistance. 

The Veteran contends that she has disabilities of the right hand and wrist, right knee, and low back due a fall and injury in active service.  The Veteran is competent to describe a firsthand event such sustaining injuries due to a fall.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements as to the occurrence of injuries due to a fall are found to be credible as they are confirmed by the service treatment records.  

The Veteran was found to have been in sound condition when she was examined for purposes of enlistment and accepted and enrolled for service.  Thereafter, in March 2006, the Veteran was treated for right knee and hand pain in basic training after falling in the shower.  X rays of the right hand and of the right knee at that time were negative.  The assessment was a contusion.  The Veteran received treatment for the injuries through the ensuing months.  Subsequently, a physical therapy note dated May 2, 2006, reflects the examiner's notation that the Veteran no longer experienced any pain.  The Veteran was noted to be able to run 8 laps without problems and do 20 pushups.  There was no reported tenderness in the Veteran's hand or knee.  The assessment was "problem resolved."  The Veteran was discharged from the U.S. Navy (characterized as an entry level separation) in May 2006 for a disability that did not involve her right hand/wrist, right knee, or low back.  A separation medical examination is not part of the service medical records associated with the claims file.  

Presumptive service connection regulations under 38 C.F.R. § 3.303(a) are not for application in this appeal because the Veteran served on active duty for less than 90 days.  Her net active service was 2 months and 26 days.  

Regarding the claim for service connection for disabilities of the right hand and wrist, the Board finds that the weight of the competent and credible evidence establishes that the current right hand and wrist disabilities first manifested after service.  There is competent evidence of diagnoses of right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome.  See the August 2007 VA examination report and the January 2007 electromyography and nerve conduction study report.  

There is no competent evidence of a diagnosis of right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome in active service.  As discussed above, the Veteran underwent medical treatment for a contusion of the right hand and arm in service in March 2006 and April 2006.  The diagnose in service was contusion.  The service treatment records show treatment for right hand pain and there were findings of tenderness over the right piriform and along the right palmar surface of the carpo-metacarpal joints.  See the service emergency room record dated March 27, 2006 and the service physical therapy record dated in March 28, 2006.  Passive range of motion of the fingers was within functional limits.  Active range of motion of the fingers showed limitation to 25 degrees at the metacarpal joint.  The assessment was contusion of the hand.  The Veteran was treated with ice and an ace wrap on the hand.  A service physical therapy record dated March 30, 2006 indicates that the Veteran still had complaints of pain in the right hand and the Veteran was able to open and close the hand more easily.  Physical examination revealed increased tolerance of passive range of motion in the hand.  The assessment was improving slowly.  The Veteran was advised to continue with range of motion exercises for the right hand.  
A service physical therapy record dated April 4, 2006 indicates that the Veteran was able to move her hand but it was painful in the palm.  Range of motion of the hand was limited on extension and flexion at the DIP joints.  There was tenderness on the thenar eminence.  The assessment was improving from the contusion.  The Veteran was advised to continue phase II of rehabilitation and to continue progression of hand activities.  A service physical therapy record dated April 12, 2006 indicates that the Veteran was feeling better and was able to open and close her hand easily but she continued to have pain the palm of her hand.  Examination revealed that range of motion of the fingers was within functional limits in all planes.  The assessment was improving.  A service physical therapy record dated April 28, 2006 indicates that the Veteran felt "all better" and she felt ready to return to full duty.  Examination revealed no pain in the hand with gripping.  The assessment was ready for fit for full duty.  A service physical therapy record dated May 2, 2006 indicates that the Veteran felt "all better" without pain.  Examination revealed that the Veteran was able to do 20 push-ups.  There was no tenderness in the hand.  The assessment was problem resolved.  The assessment was fit for full duty and she was medically cleared for all duties.   

The service treatment records do not document a diagnosis of right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome in active service.  The service treatment records do not document symptoms of numbness, tingling, or other neurological symptoms.  As detailed above, the Veteran underwent physical therapy for the right hand from March 27 to April 28, 2006 and at no time were symptoms of numbness or tingling or other neurological symptoms noted or reported.  

Presumptive service connection right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome regulations under 38 C.F.R. § 3.303(a) is not warranted because the Veteran served on active duty for less than 90 days.  Her net active service was 2 months and 26 days.  

The record does not contain competent and credible evidence of a medical nexus between the current diagnoses of right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome and the Veteran's period of active service including the right hand injury in service.  

Post-service medical evidence reflects a January 2007 neurological report of evaluation reflects findings, based on electromyography and nerve conduction study, of right upper extremity radial compression neuropathy and right upper extremity carpal tunnel syndrome.  An August 2007 VA examination report indicates that the Veteran complained of tingling and numbness in her right upper extremity and also reported that her right hand and wrist went numb.  On physical examination, the Veteran was unable to dorsiflex her right wrist.  She was also reported as having right wrist drop.  The diagnosis in pertinent part was history of right hand pain with right wrist drop, right upper extremity radial compression neuropathy at the spiral groove, and right carpal tunnel syndrome.  

Review of the record shows that the Veteran failed to report for a VA examination in February 2015.  The VA examination had been scheduled in order to obtain medical evidence as to a possible medical nexus between the claimed right hand and wrist disability and the injury in active service.  However, because the Veteran failed to appear for the VA examination, a nexus opinion on the question of whether any current right hand and wrist disabilities are related to the injury or any other event in service was not obtained.  The Board has adjudicated the claim based on the evidence of record, which shows no medical relationship between the diagnoses of right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome and the Veteran's period of service.  

The Veteran has related the current right hand and wrist disabilities to the injury in service.  The Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of a neurological disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  It is not shown that the Veteran has any medical expertise and training to diagnose a neurological disorder or to provide a medical opinion as to the cause of the current right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  Additionally, an opinion of etiology would require knowledge of the complexities of the neurologic system, the various causes of a neurological disorder, and would involve objective clinical testing that the Veteran or other laypersons are not competent to perform.  The Veteran has not submitted or identified any competent evidence which medically relates the right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome to service. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for disabilities of the right hand and wrist to include right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Regarding the Veteran's low back claim, the Board finds that the weight of the competent and credible evidence establishes that the current low back disability first manifested after service. There is competent evidence of a diagnosis of lumbosacral strain. See August 2007 VA examination report.  

There is no evidence of complaints, treatment or diagnosis of a low back disability in service.  At an August 2007 VA examination, the Veteran complained of low back pain since service.  On physical examination, she complained of pain on motion of the lumbar spine with tenderness over the lumbar spine.  The diagnosis, in pertinent part, was lumbosacral strain.  In her August 2009 VA Form 9, the Veteran reported that her back continued to cause her pain since her accident in "May 2006."  She also reported that she was seeing a physician for pain in her back. 

The record does not contain competent and credible evidence of a medical nexus between the current diagnoses of lumbosacral strain and the Veteran's period of active service including the injury in service when she fell in the shower. As noted, the Veteran failed to report for a VA examination in February 2015. The VA examination had been scheduled in order to obtain medical evidence as to a possible medical nexus between the claimed low back disability and the injury in active service. However, because she failed to appear for the VA examination, a nexus opinion on the question of whether any current low back disability is related to the injury or any other event in service was not obtained.  The Board has adjudicated the claim based on the evidence of record, which shows no medical relationship between the diagnosis of lumbosacral strain and the Veteran's service.  

The Board also finds the weight of the competent and credible evidence shows that the Veteran did not have chronic symptoms of low back pain in service or continuous symptoms after service.  The Veteran reported having pain in the back since the injury in service.  The Veteran is competent to describe observable symptoms such as pain.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that while the Veteran is competent to state that she had low back pain since the injury in service, such statements are not credible because the statements are not supported by the evidence of record and were first made in connection with her claim for service connection.  The service treatment records do not reflect complaints or treatment for any low back disability.  As discussed above, she underwent physical therapy for one month for treatment of the injuries due to the fall and at no time did she report back pain.  She did not report back pain when she sought emergency room treatment soon after the fall.  Review of the record shows that the Veteran first reported having chronic and continuous symptoms of low back pain since the injury in service in December 2006, when she filed a claim for compensation benefits.  In weighing credibility, VA may consider bias, self-interest, consistency with other evidence of record, and desire for monetary gain.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran has related the current low back disability to the injury in service.  However, as a lay person, she is not competent to provide an opinion as to the etiology and onset of an orthopedic disorder.  As to the specific issue in this case, an opinion as to the etiology and onset of a lumbosacral spine disorder falls outside the realm of common knowledge of a lay person.  Kahana, supra; Jandreau, supra.  It is not shown that the Veteran has any medical expertise and training to diagnose a musculoskeletal disorder or to provide a medical opinion as to the cause of the current lumbosacral strain.  The Veteran has not submitted or identified any competent evidence which medically relates the lumbosacral strain to service. 

Accordingly, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a low back disability to include lumbosacral strain and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Regarding the claim for service connection for a right knee disability, the Veteran was found to have been in sound condition when she was examined for purposes of enlistment and accepted and enrolled for service.  Thereafter, in March 2006, the Veteran was treated for right knee in addition to hand pain after falling in the shower.  X rays of the right knee at that time were negative.  The assessment was contusion.  The Veteran received physical therapy treatment for the right knee injury for one month.  Physical therapy treatment records indicate that there were complaints of pain in the right patella and tenderness over the patella.  Range of motion of the right knee was within functional limits.  Subsequently, a physical therapy note dated May 2, 2006, reflects the examiner's notation that the Veteran no longer experienced any pain.  The Veteran was noted to be able to run 8 laps without problems.  There was no reported tenderness in the Veteran's knee.  The assessment was "problem resolved."  The Veteran reported to full fit duty.  

Post-service medical evidence reflects a January 2007 MRI report associated with evaluation of the Veteran's knees.  The report reflects no findings of abnormality.  An August 2007 VA examination report indicates that the Veteran reported having bilateral knee pain since her fall in basic training and she had pain and stiffness in her knees which restricted her ability to walk.  On physical examination, the Veteran complained of pain on motion of the knees.  The examiner commented that the Veteran was "very tender" on either side of her patella and that with "tears in her eyes," right knee flexion beyond 100-110 degrees was painful.  There was no swelling, crepitus, or effusion in the knee joints.  The diagnosis, in pertinent part, was bilateral knee pain.  In her August 2009 VA Form 9, the Veteran reported that she was seeing a physician for pain in her right knee.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of a right knee disability.  The Board finds the weight of the competent and credible evidence shows that the Veteran has right knee pain but a clear diagnosis of a right knee disability was not made after VA examination in August 2007.  The Veteran has not submitted any medical evidence of a current right knee diagnosis.  

Service connection for symptoms alone is precluded.  See, e.g., See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

But as already explained, unfortunately, the Veteran did not report for the VA compensation examination that was scheduled in February 2015 in response to her claim.  The VA examination was scheduled to determine if the Veteran had a current right knee disability and if an actual disability was found, the VA compensation examiner was to opine regarding whether such right knee disability was related or attributable to the Veteran's service including the injury in service.  However, since the Veteran failed to report to the VA examination without good cause, the Board is left to decide her claims, including this one in particular, on the existing evidence of record.  38 C.F.R. § 3.655(b).  The evidence of record does not establish a current right knee disability.  

The Veteran has asserted that she has a current right knee disability.  The Veteran, as a layperson, is competent to describe an observable symptoms such as pain but it is not shown that she has the medical expertise and training to render a medical diagnosis.  See Kahana, 24 Vet. App. at 435.  Thus, the Veteran's statements alone are not sufficient to establish a diagnosis of a right knee disability.  
The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current right knee disability.  The Veteran has not submitted or identified evidence of a current diagnosis of the claimed disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  Brammer, supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  Accordingly, the evidence is found to preponderate against the claim for service connection for a right knee disability.  Accordingly, the claim of service connection for a right knee disability is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for a right hand and wrist disability to include right wrist drop, right upper extremity radial compression neuropathy, or right carpal tunnel syndrome is denied. 

Service connection for a low back disability to include lumbosacral strain is denied. 

Service connection for a right knee disability is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


